Citation Nr: 1430842	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  14-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2009 to August 2010.

The Virtual VA paperless claims processing system includes documents that are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system contains the Statement of the Case dated April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking service connection for a skin disability.  She contends that she developed a skin rash during active duty service in Iraq.  Currently, the Veteran's VA treatment records indicate that she has been diagnosed with acne rosacea.  Moreover, the Veteran has submitted service treatment records that indicate she received treatment for a rash during active duty service.   

The Board notes a VA examination report dated December 2011 is present in the claims file, however, the record shows that recently submitted service treatment records were not available for review by the examiner.

The record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of her currently diagnosed acne rosacea.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's acne rosacea.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) any identified skin disability, to include the diagnosis of acne rosacea, had origins in service or is otherwise related to the Veteran's active duty service.  

The examiner is specifically requested to consider and comment on the the recently submitted service treatment records dated April 19, 2010 and April 21, 2010 complaint of a rash during active duty.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



